Exhibit 10.1

Amendment

FOURTH AMENDMENT AND CONSENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Fourth Amendment”), dated as of May 18, 2016 (but effective as
provided in Section 5 hereof), is entered into among ENNIS, INC., a Texas
corporation (the “Parent”), each of the other parties listed under the heading
“Co-Borrowers” on the signature pages hereto (individually with the Parent
referred to herein as a “Co-Borrower” and collectively with the Parent, called
the “Co-Borrowers”), Bank of America, N.A. and Regions Bank (collectively, the
“Continuing Lenders”), and BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (the “Administrative Agent”).

BACKGROUND

A. The Co-Borrowers, the Lenders, and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of
August 18, 2009, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of August 16, 2011, that certain Second
Amendment to Second Amended and Restated Credit Agreement, dated as of
February 23, 2012, and that certain Third Amendment and Consent to Second
Amended and Restated Credit Agreement, dated as of September 19, 2013 (as
amended, the “Credit Agreement”; the terms defined in the Credit Agreement and
not otherwise defined herein shall be used herein as defined in the Credit
Agreement).

B. The Parent has informed the Lenders that it has entered into a Unit Purchase
Agreement, dated as of May 4, 2016, with Gildan Activewear Inc., a Canadian
corporation, (the “Unit Purchase Agreement”) to sell (i) 100 units, constituting
all of the limited liability company interests, of Alstyle Apparel, LLC, a
Delaware limited liability company (“Alstyle”), presently a wholly-owned
Subsidiary of the Parent, and (ii) the Acquired Assets (as defined in the Unit
Purchase Agreement), for an aggregate base purchase price of $110,000,000 (“Base
Amount”), subject to adjustment as provided in the Unit Purchase Agreement (the
sale of such units and Acquired Assets, together with all related transactions
and the payment of all fees and expenses in connection therewith, the “Alstyle
Sale”).

C. The Co-Borrowers have requested that the Continuing Lenders (i) consent to
the Alstyle Sale, (ii) release Alstyle, Alstyle Ensenada LLC, an Illinois
limited liability company (“AE”), Alstyle Hermosilla LLC, an Illinois limited
liability company (“AH”), Diaco USA, LLC, a California limited liability company
(“DU”), and A and G, Inc., an Illinois corporation (“AG”) (Alstyle, AE, AH, DU
and AG are hereinafter sometimes referred to collectively as the “Alstyle
Companies”) from all liabilities and obligations under the Credit Agreement and
the other Loan Documents, (iii) remove Comerica Bank and Branch Banking and
Trust Company, as Lenders under the Credit Agreement (collectively, the “Exiting
Lenders”), and (iv) reduce the Aggregate Commitments to $100,000,000.

D. Subject to the terms and conditions of this Fourth Amendment, the Continuing
Lenders and the Administrative Agent have agreed to (i) consent to the Alstyle
Sale, (ii) release the Alstyle Companies, and (iii) reduce the Aggregate
Commitments to $100,000,000.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENTS.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
effective date of the Fourth Amendment (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of May 18, 2016, among the Co-Borrowers, the
Lenders and the Administrative Agent.

(b) The definition of “Excluded Taxes” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the word “and” before clause (d) and adding a new
clause (e) as follows:

and (e) any U.S. federal withholding Taxes imposed under FATCA.

(c) The definition of “Required Lenders” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that (a) the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders, and (b) at any time
there are less than three Lenders hereunder, “Required Lenders” shall mean each
Lender.

(d) Section 3.01 of the Credit Agreement is hereby amended by adding a new
subsection (g) thereto to read as follows:

(g) FATCA. For purposes of determining withholding Taxes under FATCA, from and
after the effective date of the Fourth Amendment, the Co-Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

2



--------------------------------------------------------------------------------

(e) Schedule 2.01 to the Credit Agreement is hereby amended to be in the form of
Schedule 2.01, and the Commitments and the Applicable Percentages of the
Continuing Lenders are hereby amended, as the case may be, to be in the amounts
and percentages set forth thereon.

2. CONSENT. Subject to the satisfaction of the conditions of effectiveness set
forth in Section 5 hereof and the immediately following proviso, the Continuing
Lenders hereby consent to Alstyle Sale; provided that the Base Amount is not
less than $110,000,000. This Consent is limited and does not affect any other
covenant or provision of the Credit Agreement or any other Loan Document.

3. RELEASE. Subject to the satisfaction of the conditions of effectiveness set
forth in Section 5 hereof, the Continuing Lenders and the Administrative Agent
agree that (a) all obligations and liabilities of the Alstyle Companies under
the Credit Agreement and the other Loan Documents shall be discharged and
automatically terminated and the Alstyle Companies shall no longer be
Co-Borrowers thereunder, (b) all Liens granted under the Loan Documents in any
assets or property of the Alstyle Companies or the Capital Securities of any of
the Alstyle Companies, Cactex de Mexico S.A. de C.V., Alstyle Internacional de
Mexico S.A. de C.V., Alvest S.A. de C.V. and Diaco Internacional S.A. de C.V.
(collectively, the “Alstyle Liens”) shall be released and automatically
terminated and (c) the Parent has satisfied the requirements to deliver prior
written notice of the releases set forth herein and a written request for such
releases, in each case in accordance with Section 7.14 of the Security
Agreement. At the expense of the Parent, the Administrative Agent shall
(a) execute and deliver to the Parent or the Alstyle Companies (or any designee
of the Parent or the Alstyle Companies) as directed such releases and
terminations of the Alstyle Liens as are reasonably necessary or reasonably
requested by the Parent or the Alstyle Companies (or any designee of the Parent
or the Alstyle Companies) to release the Alstyle Liens and (b) deliver to the
Parent or the Alstyle Companies (or any designee of the Parent or the Alstyle
Companies) as directed all equity certificates and any other similar collateral
related to the Alstyle Companies previously delivered in physical form to the
Administrative Agent under the Loan Documents.

4. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Co-Borrowers represents and warrants that, as
of the date hereof and after giving effect to the consent set forth in the
foregoing Section 2:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) each of the Co-Borrowers has full power and authority to execute and deliver
this Fourth Amendment; and

 

3



--------------------------------------------------------------------------------

(d) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person, is required for the
execution or delivery by each of the Co-Borrowers of this Fourth Amendment,
except for authorizations, approvals, consents, filings and notices that have
been obtained or made and are in full force and effect.

5. CONDITIONS OF EFFECTIVENESS. This Fourth Amendment shall be effective upon
satisfaction of the following conditions:

(a) the representations and warranties set forth in Section 4 of this Fourth
Amendment shall be true and correct;

(b) the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Continuing Lenders and acknowledged by the Exiting
Lenders for the purpose of Section 7 hereof only;

(c) the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by each of the Co-Borrowers;

(d) the Exiting Lenders shall have received payment in full in immediately
available funds for all amounts due them under the Credit Agreement and the
other Loan Documents;

(e) the simultaneous closing of Alstyle Sale according to its terms; and

(f) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, such other documents, certificates and
instruments as the Administrative Agent shall require.

6. PURCHASE/SALE BY CONTINUING LENDERS. Simultaneously with the satisfaction of
the conditions to effectiveness set forth in Section 5 hereof, each Continuing
Lender shall purchase or sell (as the case may be), without recourse, an amount
of the Revolving Loans outstanding such that, after giving effect to this Fourth
Amendment, the amount of each Continuing Lender’s Commitment utilized and the
amount of Revolving Loans owed to each Continuing Lender will be equal to its
Applicable Percentage thereof after giving effect to this Fourth Amendment. The
Co-Borrowers shall pay each Continuing Lender compensation for any losses
pursuant to Section 3.05 of the Credit Agreement as a result of any purchases or
sales. Each Continuing Lender hereby waives the requirement in Section 2.13 that
all payments on the Obligations be made pro rata solely for purposes of payment
of all Obligations due and owing to the Exiting Lenders.

7. EXITING LENDERS. By acknowledging and agreeing as provided on the signature
pages hereof, each Exiting Lender, upon satisfaction of the conditions of
effectiveness set forth in Section 5 hereof, shall not (a) be a Lender under the
Credit Agreement and (b) have any rights or obligations with respect to being a
Lender (including any right to consent to the Alstyle Sale or the release of the
Alstyle Liens hereunder), except (i) for those that expressly survive
termination of the Credit Agreement or termination of any Commitment thereunder
and (ii) the right, pursuant to Section 10.05 of the Credit Agreement, to have
any payment or any part thereof made to such Exiting Lender reinstated and
revived if such payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential; set aside or required to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise.

 

4



--------------------------------------------------------------------------------

8. CO-BORROWER’S AGREEMENT. Each Co-Borrower (i) acknowledges and agrees that
its liabilities and obligations under the Loan Documents are not released,
diminished, waived, modified, impaired or affected in any manner by this
Agreement the release of the Alstyle Companies and the Alstyle Liens provided
herein, (ii) ratifies and confirms its obligations and liabilities under the
Loan Documents, and (iii) acknowledges and agrees that it has no claim or
offsets against, or defenses or counterclaims to, its obligations and
liabilities under the Loan Documents.

9. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Fourth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended by this
Fourth Amendment.

(b) Except as expressly set forth herein, this Fourth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.

10. COSTS AND EXPENSES. The Co-Borrowers shall be obligated to pay the
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Fourth Amendment and the other instruments and documents to be delivered
hereunder (including the reasonable and documented fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto).

11. EXECUTION IN COUNTERPARTS. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

12. GOVERNING LAW; BINDING EFFECT. This Fourth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party retains all rights arising under federal law. This Fourth Amendment
shall be binding upon the parties hereto and their respective successors and
assigns.

 

5



--------------------------------------------------------------------------------

13. HEADINGS. Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
and Fourth Amendment for any other purpose.

14. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

 

CO-BORROWERS: ENNIS, INC. By:   /s/ Richard L. Travis Jr.  

Richard L. Travis, Jr. Vice-President and

Chief Financial Officer

Ennis Business Forms of Kansas, Inc.

Connolly Tool and Machine Company

Admore, Inc.

PFC Products, Inc.

Ennis Acquisitions, Inc.

Northstar Computer Forms, Inc.

General Financial Supply, Inc.

Calibrated Forms Co. Inc.

Crabar/GBF, Inc.

Royal Business Forms Inc.

Alstyle Apparel LLC

A and G, Inc.

Alstyle Ensenada LLC

Alstyle Hermosilla LLC

Diaco USA, LLC

Tennessee Business Forms Company

TBF Realty, LLC

Block Graphics, Inc.

Specialized Printed Forms, Inc.

B&D Litho of Arizona, Inc.

Skyline Business Forms, Inc.

Skyline Business Properties LLC

SPF Realty, LLC

Printgraphics, LLC

By:   /s/ Richard L. Travis Jr.   Richard L. Travis, Jr. Vice President of each

Fourth Amendment and Consent to Second Amended and Restated Credit Agreement –
Signature Page



--------------------------------------------------------------------------------

American Forms I, L.P.

Adams McClure I, L.P.

Texas EBF, L.P.

Ennis Sales, L.P.

Ennis Management, L.P.

By:   Ennis, Inc., the sole general partner of each By:   /s/ Richard L. Travis
Jr.  

Richard L. Travis, Jr. Vice President and

Chief Financial Officer

Fourth Amendment and Consent to Second Amended and Restated Credit Agreement –
Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Linda Lov Title:  

Linda Lov

Assistant Vice President

Fourth Amendment and Consent to Second Amended and Restated Credit Agreement –
Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, as L/C

Issuer and as Swing Line Lender

By:   /s/ Jennifer Yan   Jennifer Yan Title:   Senior Vice President

Fourth Amendment and Consent to Second Amended and Restated Credit Agreement –
Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Rick Prewitt   Rick Prewitt Title:  
Director

Fourth Amendment and Consent to Second Amended and Restated Credit Agreement –
Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 60,000,000         60.000000000 % 

Regions Bank

   $ 40,000,000         40.000000000 % 

Total

   $ 100,000,000         100.000000000 % 

 

Schedule 2.01